DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:
In claim 5, line 3, “information the sleep onset latency value” should be – information, a sleep onset latency value--.
In claim 5, line 3, “the wake after” should be –a wake after--.
In claim 5, line 4, “the total sleep” should be – a total sleep--.
In claim 5, line 4, “the number” should be –a number--.
In claim 15, line 11, “how well” should be – of how well--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For claim 15, Figure 1 discloses the following means: 
Means for providing the stimulation – stimulators (16);
Means for generating output signals – sensors (18);
Means for determining a slow wave activity metric, a stimulation quality metric and sleep architecture metric – processors (20);
Means for combining the slow wave activity metric – processors (20); and
Means for outputting the indicator – processors (20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “similar in age” in line 6. It is not clear what the bounds of this limitation are. 
Claims 3-5 inherit the deficiencies of claim 2 and are likewise rejected.
Claim 3 recites the limitation “NREM factors” in line 6. It is not clear is this is a new instance or includes the NREM duration factor mentioned in line 5.
Claim 16 recites the limitation “similar in age” in line 5. It is not clear what the bounds of this limitation are. 
Claims 17-19 inherit the deficiencies of claim 16 and are likewise rejected.
Claim 17 recites the limitation “NREM factors” in line 5. It is not clear is this is a new instance or includes the NREM duration factor mentioned in line 4.

Allowable Subject Matter
Claims 1, 6, 7, 15, and 20-21 are allowed.
Claims 2, 3-5, 16, and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The closest prior art found was US 2007/0276439 (Miesel) and US 2007/0213786 (Sackellares). However, the art does not disclose the elements claimed below.
In regards to claims 1 and 15, the prior art of record does not teach or suggest a system, as claimed by Applicant, where processors are configured to:
determine: 
a slow wave activity metric indicative of a cumulative amount of slow wave activity in the subject during the sleep session, the slow wave activity metric determined based on a cumulative slow wave activity factor and a non-rapid eye movement (NREM) duration factor;
a stimulation quality metric indicative how well the stimulation enhances slow wave activity in the subject during the sleep session, the stimulation quality metric determined based on one or both of a number of stimulations delivered to the subject during the sleep session and a number of stimulations at a specific intensity delivered to the subject during the sleep session; and
a sleep architecture metric indicative of a sleep quality for the subject during the sleep session;
combine the slow wave activity metric, the stimulation quality metric, and the sleep architecture metric to determine the indicator; and

Claims 2-7 and 16-21 are dependent on allowed matter from claims 1 and 15 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791      

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791